DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Neither the references cited nor the cited references teach, suggest, or in combination of a printed circuit board module comprising a printed circuit board having an inner region, not covered by the solder resist layer, remains on the annular ring; a nickel-containing layer is applied to at least one annular ring; and a gold-containing layer is applied to the nickel-containing layer; wherein the nickel-containing layer and the gold-containing layer extend, at least in sections, into the inner region and into the outer region.
Ishizuka et al. (U.S. 2004/0262040) as best, discloses a printed circuit board module (10) as shown in figure 1 comprising: a printed circuit board (a multilayer) having top and bottom surfaces and a contact hole (14); a sleeve-type via is provided in the contact hole (14), an annular ring (15, 17) is associated with the via on at least one side, the annular ring is disposed on the first side or on the second side of the printed circuit board (10) and electrically connected to the via, the annular ring, at least in sections, includes an annular ring edge; the printed circuit board module includes a solder resist layer (21), and some other claimed elements.  However, Ishizuka does not specifically disclose the allowable subject matter as above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848